Citation Nr: 0723087	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for right thumb 
fracture, with residual scar (dominant) (right thumb 
condition), currently evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for a left ankle 
injury, with residuals (left ankle disorder), currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hallux valgus with 
bunion formation, left foot, currently evaluated as 
noncompensably disabling.

5.  Entitlement to an increased rating for hallux valgus with 
bunion formation, right foot, currently evaluated as 
noncompensably disabling.

6.  Entitlement to an increased rating for lumbar spondylosis 
(back disorder), currently evaluated as 20 percent disabling.

7.  Entitlement to a 10 percent rating for multiple 
noncompensable service connected disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to December 
2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.

The record raises the issues of entitlement to service 
connection for a bilateral knee disorder and a right ankle 
disorder secondary to multiple lower extremity disorders.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, these matters 
are referred to the RO for appropriate consideration.  




FINDING OF FACT

On January 30, 2006, prior to the promulgation of a decision 
in the appeal, VA received notification from the 
representative requesting that the claims of entitlement to 
increased ratings for hallux valgus with bunion formation of 
the left and right feet, a right thumb condition, and for a 
10 percent evaluation based upon multiple, noncompensable 
service-connected disabilities, be cancelled.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or the appellant's representative.  38 C.F.R. 
§ 20.204.  

In January 2006 the representative withdrew the appeal for 
entitlement to increased ratings for a bilateral foot 
condition, a right thumb condition, and a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities.  Hence, as to these issues, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal in this regard and it is 
dismissed as to these issues.




ORDER

The appeal for entitlement to an increased rating for right 
thumb disorder is dismissed.

The appeal for entitlement to an increased rating for hallux 
valgus with bunion formation, left foot, is dismissed.

The appeal for entitlement to an increased rating for hallux 
valgus with bunion formation, right foot, is dismissed.

The appeal for entitlement to a 10 percent evaluation based 
upon multiple, noncompensable service-connected disabilities 
is dismissed.


REMAND

The December 2005 rating decision lists Brooklyn VA Medical 
Center treatment reports from March 27, 2003, through June 
17, 2005, as evidence of record considered in its review of 
the veteran' left ankle and back disorder increased rating 
claims.  The rating decision even discusses one such 
treatment report, from June 2005, in connection with why an 
increased evaluation was not warranted for the veteran's left 
ankle disorder.  None of the aforementioned VA treatment 
reports are of record.  On remand, they must be procured and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Board acknowledges that the veteran has yet to present 
any competent evidence that she suffers from PTSD due to her 
military service.  A grant of service connection requires 
such evidence, and ordinarily such a claim would be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  While 
the Board is remanding the claim of entitlement to service 
connection for PTSD in light of the Bell doctrine, the 
veteran is hereby notified that without competent evidence of 
a current disability, competent evidence linking the 
disability to service, and independently verifiable evidence 
of an in-service stressor which is responsible for PTSD, 
service connection will be denied.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must try to procure Brooklyn VA 
Medical Center treatment reports from 
March 27, 2003, through the present.  
Further, the RO should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
pertinent records dating since 2004 
concerning her claims of entitlement to 
service connection for PTSD, and 
entitlement to higher ratings for back and 
left ankle disorders.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant.  If the RO is 
unsuccessful in obtaining any identified 
medical records it must notify the veteran 
and her representative and ask them to 
provide a copy of the outstanding medical 
records.  If any identified Federal 
records are not secured, the RO must 
prepare a written memorandum explaining 
what efforts have been undertaken to 
secure the records in question, and why 
further efforts would be futile.

2.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
a current examination, updated notice of 
what evidence has been received and not 
received by VA, or notice as to who has 
the duty to secure evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159.

3.  Thereafter, the RO must readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD, and 
entitlement to increased ratings for left 
ankle and a back disorders.  The RO is 
advised that it is to make any 
determination based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


